DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of  amendment and remarks filed on2/24/22.  Claims 3, 6-8, 10, 12 and 16 are canceled and claims 27-31 are added as per applicant’s amendment dated 2/24/22.  Claims 1-2, 4-5, 9, 11, 13-15, 17-19, 21-22 and 27-31 are pending in the application.
Status of claims
Claims 3, 6-8, 10, 12 , 16, 20 and 23-26 are canceled.
Claims 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/21.
	Claims 1-2, 4-5, 9, 11, 13-15, 17-19, and 27-31 are examined in the application.
In view of the amendment, rejection of claims 1-6, 8-15 and 17-19	under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is hereby withdrawn. In view of the amendment, rejection of claims 1-2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is hereby withdrawn. In view of the amendment,  rejection of claims 1-15 and 17-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is also withdrawn.
The following rejection is maintained and see in bold for the new claims.

		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 9, 11, 13-15, 17-19, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2015/0297496 (‘496) and WO 2017/106942 (‘942).
The effective filing date of WO document is 12/23/2015.
US ‘496 teaches personal care compositions for keratin substrate and at ¶ [0015] teaches:

    PNG
    media_image1.png
    222
    429
    media_image1.png
    Greyscale

US ‘496 at ¶¶ [0063-0064]  teaches:

    PNG
    media_image2.png
    173
    402
    media_image2.png
    Greyscale

US ‘496 at ¶ [0015] teaches “ polyquaternium-7” and at ¶ [0148] teaches:

    PNG
    media_image3.png
    442
    454
    media_image3.png
    Greyscale

Polyquaternium-7 is drawn to claimed “ cationic conditioning polymer “ ( claims 1 and 13, 18, 28  and 30 ). US ‘496  at ¶ [0101] teaches adding surfactant an this includes claimed cationic and non-ionic surfactants and amphoteric surfactants and US ‘496 at ¶ [0106] teaches amphoteric surfactants, which are cocamidopropyl betaine, cocobetaine (claims 1,4-5, 18 and 30 ) (see example 14, formulation 12472-107 teaching claimed alkylamido betaine, which is cocamidopropylbetaine and the amount is 6.67 % (claims 1,4-5, 18 and 30) and the expression “about 6% in claims 18 and 30 meet since the expression “ about “ permits tolerance and at ¶ [0111] teaches cationic surfactants( claim 1)  and  at ¶ [0115] teaches fatty  alcohols as the preferred fatty substances  and this is claimed as nonionic surfactants in the instant application (claims 1, 11, 18, 27 and 30 ) and at ¶ [0123] teaches claimed neutralizing agents which are lithium hydroxide,  sodium hydroxide and potassium hydroxide drawn to claimed alkali metal hydroxides and US ‘496 describes MEA, DEA, TEA drawn to claimed organic amines  (claims 15 and 18) and at ¶ [0137] teaches claimed thickening agents which are carboxy vinyl polymers , gums ( claims 1, 9) and also teaches hydroxyethyl cellulose and Carbomer ( claims 18 and 30) and the amount is about  0.1 to about 25% and the preferred amount is about  0.01-5%   and the claimed amount about  0.01 to about 5 % of claim 10 and about  0.05 to about 1 % of claims 18  and 30 overlaps with the preferred amount. US ‘496 at ¶ [0144] teaches silicones and the preferred silicones are amino-silicones (claimed amino silicone, which is optional in claim 1) and optionally in claim 18. Note that “ optionally or optional” means it is absent also. US ‘496 at ¶ [0140] teaches the pH range and the range is about 3 to about 13 and the claimed range from 2 to less than 7  of claim 1 and from about 3 to about 5 of claims 18  and 30 overlaps with  the broad range and also overlaps with the preferred range which is from about 4 to about 8. US ‘496 under example 15 exemplifies :

 
    PNG
    media_image4.png
    438
    526
    media_image4.png
    Greyscale


Composition 12472-76 exemplifies claimed cationic surfactant, which is cetrimonium chloride (claims 1-3 and 18), cetyl alcohol drawn to claimed non-ionic surfactant and the amount is 5% ( claims 1, 11-12 and 18 ) and cetyl hydroxy ethyl cellulose drawn to claimed thickening agent and the amount is 0.50% (claims 1, 9-10 and 18 and the pH is 3.92.  Example 15 is “substantially free of anionic surfactant selected from sulfate surfactants, sulfonate surfactants, sarcosinate surfactants” (claim 19). Table 6 teaches sulfate free shampoo and this also meets the limitation of claim 19, which is “substantially free of anionic surfactant selected from sulfate surfactants, sulfonate surfactants, sarcosinate surfactants” (claims 19, 29 and 31).
The difference between US ‘496 and instant application is with respect to ingredient c) thiol compound and with respect to claim 14 for specific amino silicones and amount  (amended for claim 18 in response to non-final rejection) and new claim 30 for amino silicones. 
However, WO ‘942 teaches composition and process for shaping or altering the shape of hair and teaches at page 6, under a) from about 4 to about 8% of thiolactic acid (claims 1, 7-8 and 18) and also teaches claimed neutralizing agent under b) and claimed non-ionic surfactant under c) (fatty alcohol which is cetearyl alcohol) and the amount is from about 5% to about 10% ( claims18, 27 and the 30) and the claimed amount about  0.05 to about 10% for fatty alcohol under nonionic surfactant of claim 18 overlaps with the amount taught by WO and the claimed amount about  1% to about 10% for fatty alcohol  in claim 30  overlaps with the amount taught by WO the pH is ranges from 2-7. WO document also teaches claimed non-ionic surfactants at pages 25-28 and teaches claimed  conditioning polymers as quaternary ammonium compounds at page 28, line 22 through page 32, line 19 and claimed cationic surfactants at page 32, lines 20-31 and this includes behentrimonium chloride  and cetyl trimethyl ammonium chloride. See also page 33, ll. 15-25.
Example 1  exemplifies composition which has thiolactic acid, amodimethicone (claims  14, 18 and 30), cetearyl alcohol (claimed non-ionic surfactant).
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the compositions of US  ‘496 of example 15 by adding amphoteric surfactant and polyquaternium-7 and add the example 1 composition of  WO document with the reasonable expectation of success that the modified composition is not only useful for styling and conditioning but also for shaping of the hair in view of thiolactic acid which is beneficial to the consumer. This is prima facie case of obviousness.
Response to Arguments
Applicant's arguments filed 2/24/22 have been fully considered but they are not persuasive. 
Applicants at page 4 of the remarks  argue:
“The shampoo of Example 14 includes sodium laureth sulfate, which is a strong anionic surfactant having a negative charge. Amphoteric surfactants are useful in combination with anionic surfactants for cleansing, for example, to reduce the harshness of the
anionic surfactants. See, e.g., See Manayi and Saeidnia (Cosmetics and Personal Care Products, ENCYCLOPEDIA OF TOXICOLOGY, Volume 1, pp. 1043-1049, 1044, last full paragraph (2014)). Accordingly, the shampoo of Example 14 also includes cocamidopropyl betaine (an amphoteric surfactant) with sodium laureth sulfate (an anionic surfactant).
The conditioner of Example 14 of Kroon contains cetrimonium chloride, a cationic surfactant having a positive charge. Cationic surfactants are the most used ingredient in conditioners. See, e.g., See Manayi and Saeidnia (Cosmetics and Personal Care Products,
ENCYCLOPEDIA OF TOXICOLOGY, Volume 1, pp. 1043-1049, 1045, first full paragraph (2014)). The positive charge on the cationic surfactants allows them to interact with the hair by “clinging” to the surface of hair to impart a conditioning effect.
It is well known in the art that anionic surfactants and cationic surfactants are not typically used together due to their opposing charges. As explained in the art, “[c]ationic surfactants cannot be used with anionic surfactants. If positively charged cationic surfactants are mixed with negatively charged anionic surfactants, they will fall out of solution and no longer be
effective.” See Shapiro (What is a Surfactant?, AN EASY GUIDE TO UNDERSTANDING SURFACTANTS (July 31, 2018)) “.
	In response to the above argument, firstly,  applicants did not submit these documents and did not cite  in the IDS  which teaches that “It is well known in the art that anionic surfactants and cationic surfactants are not typically used together due to their opposing charges”.
Secondly, applicant’s attention is drawn to  U. S. Patent 8,865,147 (same assignee as instant application) which teaches hair cleansing and conditioning compositions and applicants’ attention is drawn to formulations 1-7 which has anionic surfactant and also cationic surfactant. This reference is prompted by applicants remarks to show that cationic and anionic surfactants are used in conditioning compositions. The anionic surfactants are Sodium lauroyl Methyl Isethionate and sodium methyl cocoyl taurate (formulation 2) and the cationic surfactant is cetrimonium  chloride.  Sodium cocoyl Isethionate and sodium methyl cocoyl taurate (formulation 1) and the cationic surfactant is cetrimonium  chloride. Applicants attention is also drawn to US 2010/0272666 (‘666) which is also prompted by applicants  remarks to show that shampoo formulation having the anionic surfactant and also cationic surfactant. See below.

    PNG
    media_image5.png
    226
    577
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    574
    653
    media_image6.png
    Greyscale
 


	The anionic surfactant is sodium laureth sulfate  the cationic surfactant is  cetrimonium chloride and thus it is known in the art in shampoo compositions and also condition  compositions  to use both anionic and cationic surfactants in the shampoo compositions,
Thirdly, examiner did not state that it is obvious to add the shampoo formulations to conditioner formulation of example 15. See the non-final rejection.
Fourthly, claims are drawn to hair cosmetic composition, which can be any hair treating compositions.
Applicants point out to examples 2-4 and contend that the comparative formulation is like the compositions of US ‘496 by not having thiolactic acid and argue that that the formulations of the invention imparted hair care and manageability properties to the hair by providing the cosmetic effects of straightening, volume control, frizz control (less frizziness), cosmetic feel, smooth feel, discipline, regularity and natural touch.
In response, the showing in the specification is not commensurate with any of the independent claims and examiner suggested to applicants claim amendments to put the case in condition for allowance. Applicants did not adopt examiners suggestion.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619